

 
 

--------------------------------------------------------------------------------

 
EXECUTION VERSION

SHAREHOLDER AGREEMENT
 
THIS SHAREHOLDER AGREEMENT (this “Agreement”) dated as of August 22, 2011, by
and between Regal Beloit Corporation, a Wisconsin corporation (the “Company”),
and A. O. Smith Corporation, a Delaware corporation (the “Shareholder”).  Unless
otherwise defined herein, all capitalized terms used in this Agreement shall
have the meanings set forth in the Purchase Agreement (defined below).
 
RECITALS
 
WHEREAS, the Company and the Shareholder entered into that certain Asset and
Stock Purchase Agreement, dated as of December 12, 2010 (the “Purchase
Agreement”);
 
WHEREAS, in connection with transactions contemplated by, and pursuant to the
terms and conditions of, the Purchase Agreement, the Company will issue to the
Shareholder, and the Shareholder will acquire record and beneficial ownership of
2,834,026 shares (the “Shares”) of the Company’s common stock, $.01 par value
(the “Common Stock”), as the same shall be appropriately adjusted for stock
dividends, stock splits, reverse stock splits or other similar events; and
 
WHEREAS, in connection with the transactions contemplated by the Purchase
Agreement, the Company and the Shareholder have agreed to enter into this
Agreement with respect to the Shares and the Common Stock.
 
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, agreements and conditions hereinafter
set forth and intending to be legally bound hereby, the parties hereto agree as
follows:
 
1.  
Representations and Warranties of the Shareholder.

 
The Shareholder hereby represents and warrants to the Company as follows:
 
(a) The Shareholder is a corporation duly organized and validly existing under
the laws of the State of Delaware.
 
(b) The Shareholder has full legal right, power and authority to enter into and
perform this Agreement, and the execution and delivery of this Agreement by the
Shareholder and the consummation by the Shareholder of the transactions
contemplated hereby have been duly authorized by all necessary corporate action
on behalf of the Shareholder.  This Agreement constitutes a legally valid and
binding agreement of the Shareholder, enforceable in accordance with its terms.
 
(c) The Shareholder is an “accredited investor” within the meaning set forth in
the rules and regulations promulgated under the Securities Act of 1933, as
amended (the “Securities Act”).  The Shareholder has such knowledge and
experience in financial and business matters that the Shareholder is capable of
evaluating the risks and merits of the transactions contemplated hereby,
including an investment in the Shares to be received by the Shareholder pursuant
to this Agreement and is able to bear the economic risk inherent in holding such
Shares.  The Shares are being acquired by the Shareholder on behalf of itself
and not for any other Person and for the account of the Shareholder, not as a
nominee or agent and not for the account of any other Person.  The Shareholder
is not obligated to transfer all or any portion of the Shares to any other
Person, nor does the Shareholder have any present intention, agreement or
understanding to do so.
 
 
 
 

--------------------------------------------------------------------------------

 
 
The Company acknowledges and agrees that the foregoing representations and
warranties shall not be deemed to limit the Shareholder’s rights relating to any
breach or inaccuracy of any of the Company’s representations and warranties
contained herein or in the Purchase Agreement.
 
2.  
Representations and Warranties of the Company.

 
The Company hereby represents and warrants to the Shareholder as follows:
 
(a) The Company is a corporation duly organized and validly existing under the
laws of the State of Wisconsin.
 
(b) The Company has full legal right, power and authority to enter into and
perform this Agreement, and the execution and delivery of this Agreement by the
Company and the consummation by the Company of the transactions contemplated
hereby have been duly authorized by the Board of Directors of the Company,
authorization by no other body or party being required by law.  This Agreement
constitutes a legally valid and binding agreement of the Company, enforceable in
accordance with its terms.
 
(c) As of the date hereof, the Company’s authorized capital stock consists of:
100,000,000 shares of Common Stock of which 38,685,588 shares are issued and
outstanding and 3,312,667 shares are reserved for issuance pursuant to options
and other rights to acquire Common Stock.
 
(d) The Shares have been duly authorized for issuance and sale to the
Shareholder pursuant to the Purchase Agreement and, when issued and delivered by
the Company pursuant to the terms of the Purchase Agreement against payment of
the consideration set forth therein, shall be validly issued, fully paid and
nonassessable.
 
3.  
Shelf Registration Statement; Sales of Shares Under the Shelf Registration;
Sales Pursuant to Rule 144.

 
(a) As soon as reasonably practicable following the date hereof, but in no event
later than five (5) Business Days from the date of completion of the financial
statements and financial data concerning the Business described in Section 5.21
of the Purchase Agreement and receipt of a written consent of Ernst & Young LLP
to include in the Shelf Registration Statement its report pertaining to the
financial statements of the Business required to be filed therewith or included
therein and to all references to Ernst & Young LLP in the Shelf Registration
Statement (it being acknowledged that the obtaining of such consent shall be at
the sole expense of the Company and that the Company shall use its commercially
reasonable efforts to obtain such consent, and the Shareholder shall cooperate
in good faith with such efforts, provided, however, that the Shareholder shall
not be required to incur any cost, expense or liability in connection
therewith), the Company shall file with the Securities and Exchange Commission
(the “SEC”) under the Securities Act a shelf registration statement on Form S-3
(or any successor form thereto) (the “Shelf Registration Statement”) registering
the Shares for resale to the public. The Company may include in the Shelf
Registration Statement the registration of shares of Common Stock for sale by
the Company for its own account (“Primary Shares”).  The Shelf Registration
Statement when declared effective (including the documents incorporated therein
by reference) will comply as to form with all applicable requirements of the
Securities Act and the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) and will not contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading.  The Company shall use commercially
reasonable efforts to (i) cause the Shelf Registration Statement to be declared
effective by the SEC as soon as is reasonably practicable following the filing
thereof and (ii) keep the Shelf Registration Statement continuously effective
for the period (the “Effectiveness Period”) ending on the earlier of (A) three
(3) years following the date the Shelf Registration is declared effective and
(B) the date on which the Shareholder no longer owns any Shares.
 
 
 

--------------------------------------------------------------------------------

 
(b) The Shareholder shall have the right to sell the Shares under the Shelf
Registration Statement (pursuant to an appropriate prospectus or supplement or
amendment) at any time during the Effectiveness Period through sales (including
through block sales) that do not exceed the volume limitations established under
Rule 144 of the Securities Act (it being understood that Rule 144 is not
applicable to such sales); provided, however, that the Shareholder shall not
make any sales pursuant to this Section 3 to any Person who, to the knowledge of
the Shareholder, (i) has filed a Schedule 13D with respect to such Person’s
beneficial ownership of shares of Common Stock, and which at such time reflects
beneficial ownership of greater than five percent (5%) of the Company’s then
outstanding shares of Common Stock or (ii) is a significant direct competitor of
the Company.
 
4.  
Demand Registration Rights.

 
(a) During the Effectiveness Period, until such time that the Shareholder owns
less than 50% of the Shares originally issued to Shareholder, the Shareholder
may make one (1) written demand (subject to the last sentence of Section 4(b))
of the Company on the form attached hereto as Exhibit A  (a “Demand Registration
Request”) to file a prospectus supplement or amendment, as may be required under
the Securities Act, to the Shelf Registration Statement to cover the sale of
Shares through a firm commitment underwritten public offering without regard to
volume or other limitations (an “Underwritten Offering”); provided, however,
that the Shareholder may not make a Demand Registration Request for less than
that number of Shares equal to 50% of the aggregate number of Shares originally
issued to Shareholder.  If required by the underwriters, the Shareholder agrees
to execute a customary lock-up agreement (for a duration not to exceed 90 days)
in connection with an offering of Shares pursuant to this Section 4(a).  The
Company may include in the Underwritten Offering contemplated by this section
Primary Shares.  If the Managing Underwriter or Underwriters (as defined below)
with respect to an Underwritten Offering pursuant to this Section 4, advise the
Company that, in their opinion, the inclusion of the number of Shares requested
to be included by the Shareholder and other securities requested to be included
(including any Primary Shares) creates a risk that the price per share will be
reduced, then the Company will promptly give the Shareholder written notice
thereof and, upon the election of the Shareholder the Company will include all
such Shares then held by the Shareholder that in the opinion of such
underwriters can be sold without creating such a risk prior to including any
other securities requested to be included (including any Primary Shares).
 
(b) Subject to Section 6(d), in the event that the Shareholder delivers a Demand
Registration Request, the Company shall enter into an underwriting agreement in
customary form with the underwriter or underwriters (including the book running
lead manager of such Underwritten Offering, referred to herein as the “Managing
Underwriter”), which shall include, among other provisions, indemnities to the
effect and to the extent provided in Section 8, and shall take all such other
reasonable actions as are requested by the Managing Underwriter in order to
expedite or facilitate the registration and disposition of the Shares subject to
the Underwritten Offering.  In connection with any Underwritten Offering under
this Agreement, the Company shall be entitled to select the Managing Underwriter
or Underwriters, subject to the consent of the Shareholder not to be
unreasonably withheld.  The Shareholder shall not be required to make any
representations or warranties to or agreements with the Company other than
representations, warranties or agreements regarding the Shareholder and its
ownership of the securities being registered on its behalf and its intended
method of distribution and any other representation required by Law.  If the
Shareholder disapproves of the terms of an underwriting, the Shareholder may
elect to withdraw therefrom by notice to the Company and the Managing
Underwriter; provided, however, that such withdrawal must be made up to and
including the time of pricing of such offering to be effective; and provided,
further, that any such withdrawal shall count as the one Demand Registration
Request hereunder.  No such withdrawal or abandonment shall affect the Company’s
obligation to pay Registration Expenses.  Notwithstanding anything to the
contrary in this Agreement, in the event that the Shareholder elects to withdraw
from an Underwritten Offering pursuant to this Section 4(b), the Shareholder
shall be entitled to make one additional Demand Registration Request; provided
that the Shareholder shall be responsible for all Registration Expenses incurred
in connection with such additional Demand Registration Request.
 
 
 

--------------------------------------------------------------------------------

 
 
5.  
Piggy-Back Registration Rights.

 
(a) At any time after the date hereof, if the Company decides to undertake any
marketing efforts relating to the public offering of Common Stock for its own
account or for the account of any other holder of its Common Stock, then the
Company will promptly give the Shareholder written notice thereof and, upon the
election of the Shareholder to participate therein, not less than 50% of the
shares of Common Stock being offered in such marketing efforts shall be Shares
requested by the Shareholder to be included therein; provided, that in the event
all of the Shares then held by the Shareholder constitute less than 50% of the
shares of Common Stock being offered in such marketing effort, then the
Shareholder shall be entitled to offer all such Shares then held by the
Shareholder in such marketing efforts. The Shareholder must give its request for
inclusion of Shares in a marketing effort under this Section 5(a) to the Company
in writing within ten (10) calendar days after receipt from the Company of
notice of such pending marketing effort.  The Company shall establish the
pricing for the sale of shares of Common Stock (including the Shares) in any
such offering in a commercially reasonable manner; provided that if the
Shareholder disapproves of the terms of offering, the Shareholder may elect to
withdraw therefrom by notice to the Company and the Managing Underwriter;
provided, however, that such withdrawal must be made up to and including the
time of pricing of such offering to be effective.  The parties acknowledge that
the Company may in its sole discretion terminate any offering under this Section
5 at any time.  No such withdrawal or abandonment shall affect the Company’s
obligation to pay Registration Expenses.
 
(b) This Section 5 shall not apply to any issuance, offering or sale of shares
of Common Stock pursuant to any registration statements of the Company on Form
S-4 or Form S-8 or their equivalents (relating to equity securities to be issued
in connection with an acquisition of any entity or business, an exchange offer,
an offering of equity securities issuable in connection with stock option or
other employee benefit or director plans) or to registration statements that
would otherwise not permit the registration of resales of previously issued
securities.
 
6.  
Registration Procedures.

 
(a) Subject to Section 6(d), in connection with its obligations in this
Agreement, the Company will, as expeditiously as possible:
 
(i) prepare and file with the Commission such amendments and supplements to the
Shelf Registration Statement and the prospectus used in connection therewith as
may be necessary to keep the Shelf Registration Statement effective for the
Effectiveness Period and as may be necessary to comply with the provisions of
the Securities Act with respect to the disposition of all securities covered by
the Shelf Registration Statement;
 
(ii) furnish to the Shareholder (A) as far in advance as reasonably practicable
before filing the Shelf Registration Statement or any supplement or amendment
thereto, upon request, copies of reasonably complete drafts of all such
documents proposed to be filed (including furnishing or making available
exhibits and each document incorporated by reference therein to the extent then
required by the rules and regulations of the SEC), and provide the Shareholder
the opportunity to object to any information pertaining to the Shareholder and
its plan of distribution that is contained therein and make the corrections
reasonably requested by the Shareholder with respect to such information prior
to filing the Shelf Registration Statement or supplement or amendment thereto,
and (B) such number of copies of the Shelf Registration Statement and the
prospectus included therein and any supplements and amendments thereto as the
Shareholder may reasonably request in order to facilitate the public sale or
other disposition of the Shares covered by such Shelf Registration Statement;
 
(iii) if applicable, use its commercially reasonable efforts to register or
qualify the Shares covered by the Shelf Registration Statement under the
securities or blue sky laws of such jurisdictions as the Shareholder or, in the
case of an Underwritten Offering, the Managing Underwriter, shall reasonably
request, provided that the Company will not be required to qualify generally to
transact business in any jurisdiction where it is not then required to so
qualify or to take any action which would subject it to general service of
process in any such jurisdiction where it is not then so subject;
 
 
 

--------------------------------------------------------------------------------

 
(iv) promptly notify the Shareholder and each underwriter, at any time when a
prospectus relating thereto is required to be delivered under the Securities
Act, of (A) the filing of the Shelf Registration Statement or any prospectus or
prospectus supplement to be used in connection therewith, or any amendment or
supplement thereto, and, with respect to such Shelf Registration Statement, when
the same has become effective; (B) in connection with an Underwritten Offering
filed pursuant to Section 4, any written comments from the SEC with respect to
any filing referred to in clause (A); and (C) any written request by the SEC for
amendments or supplements to the Shelf Registration Statement or any prospectus
or prospectus supplement thereto;
 
(v) immediately notify the Shareholder and each underwriter, at any time when a
prospectus relating thereto is required to be delivered under the Securities
Act, of (A) the happening of any event as a result of which the prospectus or
prospectus supplement contained in the Shelf Registration Statement, as then in
effect, includes an untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, in the light of the circumstances then existing; (B) the
issuance or threat of issuance by the SEC of any stop order suspending the
effectiveness of the Shelf Registration Statement, or the initiation of any
proceedings for that purpose; or (C) the receipt by the Company of any
notification with respect to the suspension of the qualification of any Shares
for sale under the applicable securities or blue sky laws of any
jurisdiction.  Following the provision of such notice, the Company agrees to as
promptly as practicable amend or supplement the prospectus or prospectus
supplement or take other appropriate action so that the prospectus or prospectus
supplement does not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, in the light of the circumstances then
existing, and to take such other action as is necessary to remove a stop order,
suspension, threat thereof or proceedings related thereto;
 
(vi) in connection with any an Underwritten Offering filed pursuant to Section
4, furnish to the Shareholder copies of any and all transmittal letters or other
correspondence with the SEC or any other governmental agency or self-regulatory
body or other body having jurisdiction (including any domestic or foreign
securities exchange) relating to such offering of the Shares;
 
(vii) in the case of an Underwritten Offering, furnish upon request and
addressed to the underwriters, (A) an opinion of counsel for the Company, dated
the effective date of the closing under the underwriting agreement, and (B) a
“comfort letter”, dated the effective date of the applicable registration
statement or the date of any amendment or supplement thereto and a letter of
like kind dated the date of the closing under the underwriting agreement, in
each case, signed by the independent public accountants who have certified the
Company’s financial statements included or incorporated by reference into the
applicable registration statement, and each of the opinion and the “comfort
letter” shall be in customary form and covering substantially the same matters
with respect to such registration statement (and the prospectus and any
prospectus supplement included therein) and as are customarily covered in
opinions of issuer’s counsel and in accountants’ letters delivered to the
underwriters in Underwritten Offerings of securities, and such other matters as
such underwriters may reasonably request;
 
(viii) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC, and make available to its security
holders, as soon as reasonably practicable, an earnings statement covering the
period of at least 12 months, but not more than 18 months, beginning with the
first full calendar month after the effective date of such registration
statement, which earnings statement shall satisfy the provisions of Section
11(a) of the Securities Act and Rule 158 promulgated thereunder;
 
(ix) make available to the appropriate representatives of the Managing
Underwriter and the Shareholder access to such information and personnel of the
Company as is reasonable and customary to enable such parties to establish a due
diligence defense under the Securities Act; provided that the Company need not
disclose any information to any such representative or the Shareholder unless
and until such representative and/or the Shareholder has entered into a
confidentiality agreement with the Company;
 
 
 

--------------------------------------------------------------------------------

 
(x) cause all such Shares registered pursuant to this Agreement to be listed on
each securities exchange or nationally recognized quotation system on which
similar securities issued by the Company are then listed;
 
(xi) use its commercially reasonable efforts to cause the Shares to be
registered with or approved by such other governmental agencies or authorities
as may be necessary by virtue of the business and operations of the Company to
enable the Shareholder to consummate the disposition of the Shares;
 
(xii) provide a transfer agent and registrar for all Shares covered by such
registration statement not later than the effective date of such registration
statement; and
 
(xiii) in the case of an Underwritten Offering, enter into customary agreements
and take such other actions as are reasonably requested by the underwriters,
including participation in “roadshows,” as are reasonably required in order to
expedite or facilitate in order to expedite or facilitate the disposition of the
Shares.
 
(b) The Shareholder, upon receipt of notice from the Company of the happening of
any event of the kind described in Section 6(a)(v), shall forthwith discontinue
disposition of the Shares until the Shareholder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 6(a)(v) or until it
is advised in writing by the Company that the use of the prospectus may be
resumed, and has received copies of any additional or supplemental filings
incorporated by reference in the prospectus, and, if so directed by the Company,
the Shareholder will, or will request the Managing Underwriter or underwriters,
if any, to deliver to the Company (at the Company’s expense) all copies in their
possession or control, other than permanent file copies then in the
Shareholder’s possession, of the prospectus covering the Shares current at the
time of receipt of such notice.
 
(c) If at any time, or from time to time, the Company is not eligible to file or
register its shares of Common Stock (including the Shares) on a shelf
registration statement on Form S-3 (or any successor form), the Company will use
its commercially reasonable efforts to promptly comply with its obligations
pursuant to Sections 3 through 6 of this Agreement by registering with the SEC
and otherwise facilitating the disposition of the Shares pursuant to any other
applicable forms of registration statements as are then available to the
Company. If the Company has not re-registered or otherwise facilitated
disposition by the Shareholder of the Shares within 90 days from the date of the
Company’s ineligibility, then until such re-registration is effective, the
Shareholder shall be free to transfer the Shares under Rule 144 of the
Securities Act; provided that if the Shareholder is not eligible to sell Shares
pursuant to the last sentence of Rule 144(b)(1)(i) of the Securities Act, the
Shareholder shall be free to transfer in any other manner consistent with
applicable Law.
 
(d) The Company will be entitled at any time, upon prior written notice to the
Shareholder (a “Suspension Notice”) and for a period not to exceed seventy five
(75) days thereafter (the “Suspension Period”), to suspend the use or
effectiveness of any registration statement (and the Shareholder hereby agrees
not to offer or sell any Shares pursuant to such registration statement during
the Suspension Period) if the Company in its reasonable judgment determines that
the offering would interfere, in any material respect, with or require premature
public disclosure of any financing, acquisition, corporate reorganization or
other significant transaction involving the Company or its subsidiaries.  No
more than one (1) Suspension Period shall occur in any six (6) month period.  In
the event that the Company shall exercise its rights hereunder, the
Effectiveness Period and the applicable time period during which any Applicable
Registration Statement is to remain effective shall be extended by a period of
time equal to the duration of each such Suspension Period.
 
(e) In connection with any offering of the Shares pursuant to this Agreement:
 
(i) the Shareholder shall furnish such information, and render such cooperation,
to the Company and any underwriter as the Company or such underwriter may
reasonably request for inclusion in or in connection with, as the case may be,
the Shelf Registration Statement (and any supplement or amendment thereto) or
any other registration statement pursuant to which Shares are to be offered for
sale; and
 
(ii) the Shareholder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to the
Shareholder in connection with any sales of Shares pursuant to this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
7.  
Expenses.

 
(a) The Company will pay all Registration Expenses in connection with any Shelf
Registration Statement filed pursuant to Section 3, whether or not the Shelf
Registration Statement becomes effective or any sale is made pursuant to the
Shelf Registration Statement.  The Shareholder shall pay all underwriting fees,
discounts and selling commissions allocable to the sale of the Shares.  For the
avoidance of doubt, in the event the Shareholder makes a second Demand
Registration Request pursuant to the last sentence of Section 4(b), the
Shareholder will pay all Registration Expenses in connection therewith.
 
(b) For purposes of this Agreement, “Registration Expenses” means all expenses
incident to the Company’s performance under or compliance with this Agreement to
effect the registration of the Shares in a Shelf Registration, and the
disposition of such securities, including, without limitation, all registration,
filing, securities exchange listing fees, all registration, filing,
qualification and other fees and expenses of complying with securities or blue
sky laws, fees of the Financial Industry Regulatory Authority and fees of
transfer agents and registrars, all word processing, duplicating and printing
expenses, the fees and disbursements of counsel and independent public
accountants for the Company, including the expenses of any special audits or
“comfort letters” required by or incident to such performance and compliance.
 
8.  
Indemnification.

 
(a) By the Company.  In the event of a registration of any Shares under the
Securities Act pursuant to this Agreement, the Company will indemnify and hold
harmless the Shareholder thereunder, its directors and officers and each
underwriter pursuant to the applicable underwriting agreement with such
underwriter and each Person, if any, who controls the Shareholder or underwriter
within the meaning of the Securities Act and the Exchange Act, against any
losses, claims, damages, expenses or liabilities (including reasonable
attorneys’ fees and expenses) (collectively, “Losses”), to which the Shareholder
or underwriter or controlling Person may become subject under the Securities
Act, the Exchange Act or otherwise, insofar as such Losses (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon any untrue statement or alleged untrue statement of any
material fact contained in the Shelf Registration Statement, any preliminary
prospectus or final prospectus contained therein, or any amendment or supplement
thereof, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein (in the case of a prospectus, in light of the
circumstances under which they were made) not misleading, and will reimburse the
Shareholder, its directors and officers, each such underwriter and each such
controlling Person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such Loss or actions or
proceedings; provided, however, that the Company will not be liable in any such
case if and to the extent that any such Loss arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission so
made in conformity with information furnished by the Shareholder, such
underwriter or such controlling Person in writing specifically for use in the
Shelf Registration Statement or any prospectus contained therein or any
amendment or supplement thereof. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of the Shareholder
or any such director, officer or controlling Person, and shall survive the
transfer of such securities by the Shareholder.
 
 
 

--------------------------------------------------------------------------------

 
(b) By the Shareholder.  The Shareholder agrees to indemnify and hold harmless
the Company, its directors and officers, and each Person, if any, who controls
the Company within the meaning of the Securities Act or of the Exchange Act to
the same extent as the foregoing indemnity from the Company to the Shareholder,
but only with respect to information regarding the Shareholder furnished in
writing by or on behalf of the Shareholder expressly for inclusion in the Shelf
Registration Statement or any prospectus contained therein or any amendment or
supplement thereof relating to the Shares; provided, however, that the liability
of the Shareholder shall not be greater in amount than the dollar amount of the
proceeds (net of any selling expenses) received by the Shareholder from the sale
of the Shares giving rise to such indemnification.
 
(c) Notice.  Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
any indemnified party under this Section 8, except to the extent the
indemnifying party is actually prejudiced by such failure to give notice.  The
indemnifying party shall be entitled to participate in and, to the extent it
shall wish, to assume and undertake the defense thereof with counsel reasonably
satisfactory to such indemnified party and, after notice from the indemnifying
party to such indemnified party of its election so to assume and undertake the
defense thereof, the indemnifying party shall not be liable to such indemnified
party under this Section 8 for any legal expenses subsequently incurred by such
indemnified party in connection with the defense thereof; provided, however,
that, (i) if the indemnifying party has failed to assume the defense and employ
counsel or (ii) if the defendants in any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded, in consultation with counsel, that there are
reasonable defenses available to the indemnified party that are different from
or additional to those available to the indemnifying party, or if the interests
of the indemnified party are deemed, in a written opinion of counsel to the
indemnifying party, to conflict with the interests of the indemnifying party,
then the indemnified party shall have the right to select a separate counsel and
to assume such legal defense and otherwise to participate in the defense of such
action, with the reasonable expenses and fees of one such separate counsel
(firm) and other reasonable expenses related to such participation to be
reimbursed by the indemnifying party as incurred.  Notwithstanding any other
provision of this Agreement, no indemnified party shall settle any action
brought against it with respect to which it is entitled to indemnification
hereunder without the consent of the indemnifying party, unless the settlement
thereof imposes no liability or obligation on, and includes a complete and
unconditional release from all liability of, the indemnifying party.
 
9.  
Term.

 
This Agreement shall remain in effect for so long as the Shareholder shall
retain any interest in all or any portion of the Shares; provided that the
provisions of Sections 8 and 10 shall survive termination of this Agreement for
a period of time equal to the expiration of all relevant statutes of limitation.
 
10.  
Miscellaneous.

 
(a) Assignment.  The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns; provided that no party may assign, delegate or otherwise transfer any
of its rights or obligations under this Agreement without the consent of each
other party hereto, provided that the Shareholder shall be permitted to assign
the benefits of this Agreement to any Affiliate or Affiliates to whom the
Shareholder may transfer the Shares in compliance with applicable Law and the
terms of this Agreement.
 
(b) Parties in Interest.  This Agreement shall be binding upon, inure to the
benefit of, and be enforceable by the respective successors and permitted
assigns of the parties hereto.  Nothing contained herein shall be deemed to
confer upon any other person any right or remedy under or by reason of this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
(c) Amendment and Modification.  Any provision of this Agreement may be amended
or waived if, but only if, such amendment or waiver is in writing and is signed,
in the case of an amendment, by each party to this Agreement, or in the case of
a waiver, by the party against whom the waiver is to be effective.
 
(d) Entire Agreement.  This Agreement and the Purchase Agreement embody the
entire agreement between the parties hereto with respect to the subject matter
hereof, and there have been and are no agreements, representations or warranties
between the parties other than those set forth or provided for herein.
 
(e) Counterparts.  This Agreement may be signed by digital facsimile and in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.  This
Agreement shall become effective when each party hereto shall have received a
counterpart hereof signed by the other party hereto.  Until and unless each
party has received a counterpart hereof signed by the other party hereto, this
Agreement shall have no effect and no party shall have any right or obligation
hereunder (whether by virtue of any other oral or written agreement or other
communication).
 
(f) Headings. The headings in this Agreement are inserted for convenience only
and shall not constitute a part hereof.
 
(g) Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other Governmental
Authority to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any party.  Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible
 
(h) Specific Performance.  The Shareholder and the Company agree that any
violation or breach of the provisions contained in this Agreement will result in
irreparable injury to the non-breaching party for which a remedy at law would be
inadequate and that, in addition to any relief at law that may be available to
the non-breaching party for such violation or breach and regardless of any other
provision contained in this Agreement, the non- breaching party shall be
entitled to such injunctive and other equitable relief as a court may grant.
 
 
 

--------------------------------------------------------------------------------

 
(i) Notices.  All notices, requests and other communications to any party
hereunder shall be in writing (including facsimile transmission) and shall be
given,
 
if to the Company, to:


Regal Beloit Corporation
200 State Street
Beloit, Wisconsin 53511-6254
Attention:  Henry W. Knueppel, Chairman and Chief Executive Officer
                  Peter C. Underwood, Vice President and General Counsel
Facsimile No.:  608-364-8818


with a copy (which shall not constitute notice) to:


Foley & Lardner LLP
777 East Wisconsin Avenue
Milwaukee, Wisconsin 53202
Attention:  Benjamin F. Garmer, III
                  Russell E. Ryba
Facsimile No.:  414-297-4900


if to Seller, to:


A.O. Smith Corporation
11270 West Park Place
Milwaukee, Wisconsin 53224
Attention:  Paul W. Jones, Chairman and Chief Executive Officer
                 James F. Stern, Executive Vice President and General Counsel
Facsimile No.:  414-359-4143


with a copy (which shall not constitute notice) to:


Latham & Watkins LLP
233 South Wacker Drive, Suite 5800
Chicago, Illinois 60606
Attention:  Mark D. Gerstein
      Zachary A. Judd
Facsimile No.:  312-993-9767


or such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto.  All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. in the place of
receipt and such day is a Business Day in the place of receipt.  Otherwise, any
such notice, request or communication shall be deemed not to have been received
until the next succeeding Business Day in the place of receipt.


(j) Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Wisconsin, without regard to the
conflicts of law rules of such state.  The Parties expressly waive any right
they may have, now or in the future, to demand or seek the application of a
governing law other than the law of the State of Wisconsin.
 
(k) Jurisdiction. The Parties expressly agree that any Action seeking to enforce
any provision of, or based on any matter arising out of or in connection with,
this Agreement or the transactions contemplated hereby shall be brought in a
United States District Court located in the state of Wisconsin or any Wisconsin
State court, so long as one of such courts shall have subject matter
jurisdiction over such Action, and that any cause of action arising out of this
Agreement shall be deemed to have arisen from a transaction of business in the
State of Wisconsin, and each of the Parties hereby irrevocably consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such Action and irrevocably waives, to the fullest extent permitted by
Law, any objection that it may now or hereafter have to the laying of the venue
of any such Action in any such court or that any such Action brought in any such
court has been brought in an inconvenient forum.  Process in any such Action may
be served on any Party anywhere in the world, whether within or without the
jurisdiction of any such court.  Without limiting the foregoing, each Party
agrees that service of process on such party as provided in Section 10(i) shall
be deemed effective service of process on such party.
 
 
 

--------------------------------------------------------------------------------

 
(l) Waiver of Trial by Jury. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
(m) Adjustments For Stock Dividends, Stock Splits, Recapitalizations,
Combinations, Etc.  If the Company shall at any time issue a stock dividend on
its outstanding shares of Common Stock or effect a recapitalization, stock
split, reverse stock split, reorganization, consolidation, split-up,
combination, repurchase or exchange of shares of its Common Stock or other
securities of the Company that affects the outstanding number of shares of
Common Stock, all provisions set forth in this Agreement that are affected by a
specified number of shares of Common Stock shall be appropriately adjusted.
 


 
[Signature page follows.]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 


 
A. O. SMITH CORPORATION
 
 
By:
 /s/ James F. Stern  

Name: James F. Stern
Title: Executive Vice President, General Counsel and Secretary
 


 
REGAL BELOIT CORPORATION
 
 
By:
 /s/ Peter C. Underwood  

Name: Peter C. Underwood
Title: Vice President, General Counsel and Secretary



[Signature Page to Shareholder Agreement]
 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT A
 
 
Form of Demand Registration Request
 


CERTIFIED MAIL
RETURN RECEIPT REQUESTED


Regal Beloit Corporation
200 State Street
Beloit, Wisconsin  53511-6254
Attention:                      Chief Executive Officer
General Counsel


Ladies and Gentlemen:
 
Pursuant to that certain Shareholder Agreement, dated as of ___________ __, 20__
(the “Shareholder Agreement”), by and among Regal Beloit Corporation (the
“Company”) and the undersigned, this letter constitutes a Demand Registration
Request (as defined in the Shareholder Agreement) to register for public sale
under the Securities Act of 1933, as amended, up to an aggregate of __________
[fill in appropriate number of shares of Common stock so requested for
inclusion] shares of the Company’s common stock in accordance with Section 4 of
the Shareholder Agreement.
 


 
A. O. SMITH CORPORATION




By:                                                                
Name:
Title:




cc:           Benjamin F. Garmer, III
Russell E. Ryba
Foley & Lardner LLP
777 East Wisconsin Avenue
Milwaukee, Wisconsin 53202





 
 

--------------------------------------------------------------------------------

 
